Exhibit 10.11

 

LOGO [g598080g89v06.jpg]

September 11, 2013

Brian Murphy

8035 Strathmore Drive

McKinney, TX 75070

Dear Brian:

I am pleased to offer you the position of Senior Vice President and Chief
Information Officer (level 99) for Dean Foods, based in Dallas, Texas. This
position will report to Gregg Tanner. We look forward to having you join the
senior leadership team on or around September 30, 2013.

Here are the specifics of your offer:

Base Salary

You will be paid $12,500.00, less payroll taxes, on a semi-monthly basis which
equates to an annual salary of $300,000, less payroll taxes.

Annual Incentive Opportunity

As a level 99, you will be eligible to earn an annual incentive as a participant
in the Dean Foods Corporate Short-Term Incentive (STI) Plan. Your target amount
is equal to 35% from 1/1/13 – 7/30/13, and 50% from 8/1/13 going forward. The
financial component of your STI will be driven by the performance of certain
financial targets for Dean Foods and the individual component will be based upon
your performance against certain individual objectives. The STI payment will be
calculated using your annualized base salary as of 12/31 of the incentive plan
year.

One Time Promotional Long Term Incentive Grant

You will be eligible for a one-time promotional grant under the Dean Foods Long
Term Incentive Program. The value of the grant, based upon your actual start
date of September 30, 2103, is $87,500 and is scheduled to be granted at the
beginning of the next calendar quarter following your start date, and will be
subject to (a) the approval of the Compensation Committee of the Dean Foods
Board of Directors, and (b) your acceptance of the terms and conditions of the
applicable equity award agreement. The amount and nature of any future long-term
incentive awards will be determined by the Compensation Committee of the Dean
Foods Board of Directors.

Annual Long Term Incentive Compensation

You will be eligible for future Long Term Incentive (LTI) grants under the Dean
Foods Long Term Incentive Program. The exact amount and nature of any future
long term incentive awards will be determined by the Board of Directors or the
Compensation Committee thereof.



--------------------------------------------------------------------------------

Executive Deferred Compensation Plan

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.

Paid Time Off (PTO)

You will continue to be eligible for the same number of PTO days that you
currently receive. Unused PTO is not carried forward from year to year unless
state law requires.

Benefits Plan

You will continue to be eligible to participate in the Dean Foods FlexSelect
Benefits program.

Insider Trading

As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from trading Dean Foods
securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).

Change-In-Control Provisions

You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods Corporate Senior Vice Presidents.

Severance

Dean Foods maintains an Executive Severance Plan, and at your request we will
provide you a copy of this plan.

Conclusion

Brian, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our senior leadership team. I am confident that with
your experience, skills, vision and standards, you will make significant
contributions to our company in the years to come.

 

Best regards,

/s/ Kim Warmbier

Kim Warmbier EVP, Chief HR Officer

 

Agreed and accepted:

/s/ Brian Murphy

Brian Murphy

9/12/13

Date

 

2